ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on January 10,1978 (355 So.2d 812) reversing the sentence of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment dated April 5,1979 now lodged in this court, quashed this court’s judgment.
NOW, THEREFORE, It is Ordered that the judgment of this court filed January 10, 1978 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the sentence of the trial court is reinstated and affirmed. Costs allowed shall be taxed in the criminal court (Rule 9.400 a Florida Appellate Procedure).